PER CURIAM.
The only issue in this appeal is whether the claimant’s present complaints and condition are the result of a prior compensable injury. The referee concluded that the claimant’s back and neck condition had deteriorated since the prior closing order,1 and that the injury claimant sustained in 1972 was a material contributing factor to his present worsened condition. The Workers’ Compensation Board and circuit court found that claimant had failed to prove that his worsened condition was the result of the 1972 injury, and denied the claim for aggravation.
There appears to be no question that claimant’s subjective complaints indicate that his condition has worsened since the date of injury, but the medical evidence is in conflict on whether the worsened condition is a result of claimant’s injury or the subsequent development of "peripheral rheumatoid arthritis” which is unrelated to the injury. We have reviewed the evidence in the case and conclude that the claimant has failed to carry his burden of proving aggravation. Like the Board we Eire "persuaded by the more realistic and comprehensive medical evidence presented through the reports and testimony of Dr. Rosenbaum that claimant’s condition is the result of an illness identified by Dr. Rosenbaum as peripheral rheumatoid arthritis which is in no way related to the industrial injury of September 28, 1972.”
Affirmed.

 Claimant’s last award of compensation was in July of 1974 and consisted of a stipulated settlement authorizing an additional 48 degrees permanent partial unscheduled disability.